Citation Nr: 1335416	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-46 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral degenerative disc disease (DDD) with L4 wedging, rated 20 percent disabling. 

2.  Entitlement to an increased rating for radiculopathy of the right lower extremity, rated 20 percent disabling.  

3.  Entitlement to an increased rating for radiculopathy of the left lower extremity, rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from October 1955 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in September 2008 which granted an increase from 10 percent to 20 percent for lumbosacral DDD, effective July 7, 2008 (date of receipt of claim) and granted a separate rating for radiculopathy of the right lower extremity and for the left lower extremity, with each assigned initial 10 percent ratings from August 12, 2008, (date of VA examination).  

In addition to the paper claim file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal any additional documents pertinent to the present appeal with the exception of electronic VA medical (CAPRI) VA treatment records dated from 2008 to 2011which were considered by the RO in the January 2012 supplemental statement of the case (SSOC).  

A January 2010 rating decision granted service connection for, in pertinent part, constipation, as due to medication for service-connected lumbosacral DDD.  

A January 2013 rating decision granted an increase in the 10 percent ratings for radiculopathy of each lower extremity to 20 percent, effective July 25, 2008 (date of VA outpatient treatment (VAOPT)).   

An October 7, 2010, RO letter informed the Veteran of a rating decision which denied entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  A notice of disagreement (NOD) was received which initiated an appeal, and a statement of the case (SOC) was issued on August 15, 2013.  However, no substantive appeal (VA Form 9 or equivalent) was ever filed which would perfected an appeal as to that matter.  In fact, the time limit for filing a substantive appeal has expired, i.e., more than one year after notification of the October 2010 decision and more than 60 days after the SOC.  Thus, the RO should close the appeal as to this matter pursuant to 38 C.F.R. § 19.32 (2012).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The lumbosacral DDD with L4 wedging is manifested by limited flexion with pain beginning at 60 degrees, with the combined range of motion of the thoracolumbar spine of greater than 120 degrees but he does not have any ankylosis of the thoracolumbar spine, either favorable or unfavorable.  

2.  The Veteran does not have incapacitating episodes of low back symptoms requiring bed rest prescribed by a physician.  

3.  The radiculopathy of the right lower extremity affects only the sciatic nerve and does not cause more than moderate impairment.  

4.  The radiculopathy of the left lower extremity affects only the sciatic nerve and does not cause more than moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbosacral DDD with L4 wedging are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Codes 5242 and 5243 (2012).

2.  The criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8520 (2012).  

3.  The criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8520 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was provided the required notice by RO letters in July and August 2009.  Those notices also included notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  

The Veteran was afforded the opportunity to testify at a hearing in support of his claims but declined that opportunity.  The RO has obtained his service treatment records (STRs) and VA treatment records.  The RO has made a formal finding that the Veteran's records pertaining to Social Security Administration (SSA) disability benefits are unavailable, having been notified by SSA that the records were destroyed.  Also, although requested, the Veteran had never indicated that he has received any treatment from a private medical source.  

The Veteran was afforded several VA rating examinations for the claims for increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

As there is no indication that the Veteran or his representative were unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 

Background

VA outpatient treatment (VAOPT) records show that on June 30, 2008, it was reported that the Veteran had had bilateral leg pain in the past but they seemed quiescent of late.  A lumbar MRI had shown disc bulging and stenosis at every segment up to the lower thoracic spine.  There was loss of lordosis and degenerative scoliosis.  He had been using a walker for the last 6 months.  He was continent of bowel and bladder.  The examination was limited by pain and stiffness.  He had relative weakness in the dorsiflexors of the left foot.  He was intact to pinprick and could ambulate independently without a walker.  Deep tendon reflexes (DTRs) were reduced.  He was not interested in surgery.  

VA CAPRI treatment records, contained in Virtual VA, show that on July 2, 2008, the Veteran reported that he always had low back pain but he had not had radiation of the pain to the legs in the last 3 to 4 months.  However, on July 25, 2008, he described having a sharp, stabbing pain occasionally radiating into both legs.  He had never had lumbar spine surgery.  He performed exercises as part of physical therapy.  On examination he had limited lumbar motion (the ranges of motion were not described in degrees) and tenderness along the lumbar spine at about L4.  In December 2008 he underwent a lumbar epidural injection of analgesic medication at L4-5.  It was noted that he had a significant myofascial and anxiety component to his pain and was not a good candidate for interventional pain therapy.  In June 2009 it was noted that he used a rolling walker, performed exercises, and used a TENS unit.  On examination DTRs were 2+ at the knees and 1+ at the ankles.  He had a few beats of clonus at the right ankle.  He also had positive straight leg raising and had paraspinous muscle spasm.  In February 2011 he reported that using a rolling walker helped is back pain.  His back pain radiated into both calves.  On examination DTRs were 1+ at the knees and + at the ankles.  He had no paraspinous muscle spasm and straight leg raising was negative, bilaterally.  His gait and stance were grossly normal.  A September 2008 lumbar MRI revealed multi-level severe canal and foraminal stenosis throughout the lower thoracic and the lumbar spine.  A June 2009 lumbar X-ray revealed significant diffuse degenerative changes and scoliosis at l3-4; severe canal and foraminal stenosis at L4-5 and L5-S1.  There was asymmetric spondylitic disc bulging and osteophyte complex to the left, causing canal stenosis and foraminal stenosis, greater on the left, when combined with facet hypertrophy.  In October 2011 straight leg raising was negative and he had no radiation of pain into the leg and no numbness or tingling into a foot at that time.  He had no loss of control of his bowels or bladder.  

On VA spinal examination in August 2008 the Veteran's medical records were reviewed.  The Veteran reported that his low back condition had progressively worsened.  He had no history of urinary or fecal incontinence.  He related having paresthesias but not numbness or weakness of the legs or feet.  He reported that he had fallen and was unsteady.  Some of his urinary symptoms were due to benign prostatic hypertrophy, and he sometimes had radiation of pain into his legs.  His generally stiff gait made him somewhat unsteady.  He had a history of fatigue, decreased motion, pain, and spasm in the lower lumbar area but no weakness.  The severity of his pain was mild to moderate and was constant.  The pain radiated into both calves on a monthly basis.  He had no flare-ups.  He had not had any incapacitating episodes of the thoracolumbar region in the last 12 months.  He could walk 1/2 block and used a walker.  He was sedentary except for doing some basic stretching exercises.  He had used a walker for the last 6 months when outside of his house.  

On physical examination the Veteran had spasm of the thoracic sacrospinalis muscles, bilaterally, but no atrophy or guarding.  He had painful motion and tenderness but no weakness.  His posture and head position was normal.  His spine was symmetric in appearance.  He also used a back brace.  His gait was stiff.  There was no gibbus, kyphosis, listing, lumbar lordosis or reverse lordosis but there was lumbar flattening and scoliosis.  Strength in all the muscles of his lower extremities was 5/5 against full resistance.  His muscle tone was normal and there was no muscle atrophy.  Vibratory and light touch sensation in the lower extremities was 1/2.  The sensory pattern affected the lateral aspect of the calves and the toes of each foot.  DTRs were 1+ at the knees and at the ankles.  Babinski's test was normal.  

Testing of thoracolumbar motion revealed that active and passive flexion was to 45 degrees, ending at that point due to pain.  There was pain on active and passive flexion, and after repetitive use but no additional loss of motion on repetitive use.  Active and passive extension was to 20 degrees, ending at that point due to pain.  There was pain on active and passive extension, and after repetitive use but no additional loss of motion on repetitive use.  Lateral flexion, to the right and to the left, was to 15 degrees, ending at that point due to pain.  There was pain on active and passive flexion, and after repetitive use but no additional loss of motion on repetitive use.  Lateral rotation, to the right and to the left, was to 10 degrees, ending at that point due to pain.  There was pain on active and passive flexion, and after repetitive use but no additional loss of motion on repetitive use.  Lasegue's sign was positive, bilaterally.  X-rays revealed advanced lumbar degenerative joint disease (DJD) and DDD, and an MRI also revealed canal and foraminal stenosis.  The diagnosis was severe lumbar DDD and severe DJD, and bilateral lumbar radiculopathy.  As to the effects on usual daily activities, they were mild as to dressing, toileting, and grooming; moderate as to shopping and traveling; and severe as to performing chores, exercise, and recreation.  There was no affect as to his feeding himself or bathing.  

On VA examination in November 2009 to evaluate other claimed disabilities, it was concluded that his fatigue, dizziness and enlarge prostate were less likely as not caused by or a result of medications for his service-connected lumbar disorder but his constipation was as likely as not due to such medications.  His fatigue was most likely due to his age and multiple medications for his blood pressure.  

On VA examination in November 2009 to evaluate possible chronic fatigue syndrome it was concluded that the Veteran did not have chronic fatigue syndrome and that his fatigue weakness was due to multiple factors, especially due to medications for hypertension and also due to his age.  

On VA examination of the Veteran's prostate, for urinary symptoms of frequency and urgency it was concluded that his symptoms were associated with benign prostatic hypertrophy.  

On VA psychiatric examination in December 2009 it was reported that the Veteran's back pain was 6 or 7 on a scale of 10.  He had dysthymia due to his service-connected back problem.  

On VA spinal examination in December 2012, the Veteran reported that since his last examination his pain had worsened.  He complained of flare-ups 4 to 5 times yearly, lasting 1 to 2 weeks and which caused him to be bedridden.  For relief of flare-ups he used bed rest, Aleve, Precocet, Lidocaine ointment, and Meloxicam.  On physical examination he had pain on flexion beginning at 60 degrees but flexion was completed to 70 degrees.  He had pain on extension beginning at 15 degrees but extension was completed to 20 degrees.  He had pain on right and left lateral flexion beginning at 15 degrees but those motions were completed to 20 degrees.  He had pain on right and left rotation beginning at 15 degrees but those motions were completed to 20 degrees.  He was able to perform 3 repetitions of motion and the ranges of motion in each plane were as recorded for completion of motions before repetitions.  Thus, it was noted that he did not have any additional limitation of motion after repetitive-use testing.  He did have functional loss or impairment due to limited motion, incoordination, swelling, and interference with sitting, standing and/or weight-bearing.  He had positive paraspinal edema and tenderness to palpation from L1 thru S2.  He did not have any guarding or muscle spasm.  

Neurologically, testing of muscle strength in the Veteran's lower extremities revealed that strength was 4/5 on bilateral hip flexion and bilateral knee extension but was 5/5 on bilateral ankle plantar flexion, bilateral ankle dorsiflexion, and great toe extension.  He had no muscle atrophy.  DTRs were 2+, bilaterally, at the knees and ankles.  Sensations were normal throughout both lower extremities.  Straight leg raising was positive, bilaterally.  It was reported that upon testing he did not have any radicular pain or other symptoms or signs due to radiculopathy and it was reported that he did not have any radiculopathy on examination.  He had no other neurologic abnormalities or findings related to his low back disability.  It was concluded that he did not have thoracolumbar IVDS.  However, it was noted that he used a walker for ambulation on a regular basis.  While arthritis was radiologically documented, he had no vertebral fracture but had significant lumbar DJD and DDD.  As to the impact on his ability to work, he had moderate to severe impact-pain with standing, walking or prolonged sitting.  

On VA neurology evaluation in December 2012 it was reported that the Veteran had bilateral sciatica.  On examination strength was 5/5 on bilateral knee extension, ankle plantar flexion, and ankle dorsiflexion.  No atrophy was reported.  Sensation to touch was normal in the lower extremities.  He did not have trophic changes, such as loss of extremity hair, shiny skin, due to peripheral neuropathy.  His gait was not normal, and he regularly used a walker to ambulate due to poor balance.  The examiner reported that there was moderate incomplete paralysis of the sciatic nerve, bilaterally, and that the other tested peripheral nerves in each lower extremity were normal.  His peripheral neuropathy affected his ability to work because of mild pain when lifting.  

Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21. 

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered. Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  


Spinal Rating Criteria

Under the Diagnostic Code 5243, intervertebral disc disease ( IVDS or disc disease), is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  

However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

Under the Diagnostic Code 5243, if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes. 

Note 1 to the revised Diagnostic Code 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002). 

Under 38 C.F.R. § 4.20, in rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115"). 

Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  With loss of reflexes, muscle atrophy, sensory disturbance, and constant pain that at times is excruciating, it is at most severe.  Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).  

Sciatic neurological manifestations are rated under Diagnostic Code 8520 as paralysis of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy 60 percent is warranted, and 80 percent is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia). 

Note that the maximum for complete neuropathy of lower extremity peripheral nerves other than the sciatic nerve (Diagnostic Codes 8520 through 8530) is no more than 40 percent and only when there is motor impairment.  

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses symptoms such as pain (radiating or not), stiffness, and aching takes those into account, removing any requirement that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003). 

The thoracolumbar and cervical spinal segments are rated separately except when there is unfavorable ankylosis of both spinal segments, i.e., the entire spine, which is rated as a single disability.  Note 6 to the General Rating Formula. 

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding. 

Note 2 to the General Rating Formula sets forth maximum ranges of motion of the spinal segments, which under Note 4 are measured to the nearest five (5) degrees, although a lesser degree of motion may be considered normal under the circumstances set forth in Note 3. 

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.

Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Note 5 of the General Rating Formula. 

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees (the maximum combined range of motion being 240 degrees); or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

Analysis

Initially, the Board notes that a January 2010 rating decision granted service connection for dysthymia and for constipation due to medication for the Veteran's low back disability.  

Lumbosacral DDD with L4 wedging - 20 percent

At no time has the Veteran been shown to have bony fixation or ankylosis of the thoracic or lumbar segments, or both, of the spine and it is beyond dispute that he has never had complete ankylosis of the entire spine.  

Here, the Veteran does not have limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, as required for the next higher evaluation of 40 percent under the general rating formula.  In fact, the examination in August 2008 found that flexion was greater than 30 degrees, inasmuch as on testing flexion was to 45 degrees.  The subsequent examination in 2012 found that his degree of forward flexion was even greater, since even with pain beginning at 60 degrees, he could complete forward flexion to 70 degrees both before and after three repetitions of motion and without additional limitation of motion after repetition.  Accordingly, a rating in excess of 20 percent is not warranted.  

Right lower extremity radiculopathy - 20percent

The current 20 percent rating for right lower extremity sciatic neuropathy encompasses moderate impairment under DC 8520 (the sciatic nerve).  To warrant the next higher rating of 40 percent for the Veteran's sciatic peripheral neuropathy, he would have to have moderately severe neurologic impairment.  The significant clinical findings in this regard are that he has only sensory impairment.  When neurologic impairment is wholly sensory the rating is to be for either the mild or moderate level of impairment.  Here, there is no competent clinical evidence of motor impairment from the sciatic neuropathy, i.e., radiculopathy of the right lower extremity.  There is no motor weakness and no trophic changes.  VA examinations in 2008 and 2012 found no weakness of either lower extremity.  Thus, he is in receipt of the highest rating assignable based on only secondary, and no motor, impairment.  Accordingly, a rating in excess of 20 percent is not warranted.  

Left lower extremity radiculopathy - 20percent

As with the right lower extremity, the current 20 percent rating for left lower extremity sciatic neuropathy encompasses moderate impairment under DC 8520 (the sciatic nerve).  To warrant the next higher rating of 40 percent for the Veteran's sciatic peripheral neuropathy, he would have to have moderately severe neurologic impairment.  The significant clinical findings in this regard are that he has only sensory impairment.  While a June 2008 VAOPT record found relative weakness of dorsiflexors of the left foot, repeated clinical evaluations thereafter have never confirmed that finding.  Specifically, VA examinations in 2008 and 2012 found no weakness of either lower extremity, and the latter examination also found no atrophy of the lower extremities which would be expected if there was chronic motor impairment.  The 2012 examination also found that sensations in the lower extremities were normal but, nevertheless, in this case when neurologic impairment is wholly sensory the rating is to be for either the mild or moderate level of impairment.  Here, there is no competent clinical evidence of motor impairment from the sciatic neuropathy, i.e., radiculopathy of the left lower extremity.  There is no motor weakness and no trophic changes.  Thus, he is in receipt of the highest rating assignable based on only secondary, and no motor, impairment.  Accordingly, a rating in excess of 20 percent is not warranted.  

IVDS

Under 38 C.F.R. § 4.25, the 20 percent ratings for the separate orthopedic component, under DC 5242, and the 20 percent ratings for the neurologic components for each lower extremity, under DC 8520 (sciatic nerve), combine to 49 percent.  Under DC 5243 the only higher rating which may be assigned for IVDS is 60 percent and this requires incapacitating episodes having a total duration of at least 6 week in the last 12 months.  Here, the Veteran related having flare-ups requiring bed rest lasting 1 to 2 weeks on 4 to 5 occasions yearly.  However, a requirement for assigning an evaluation for IVDS under DC 5243 is that the bed rest must be prescribed by a physician or otherwise documented.  Here, it is clear that the Veteran's use of bed rest is a self-administered remedy and it is neither alleged nor shown that the bed rest was prescribed by a physician or that the need for bed rest is documented.  Also, he has no impairment of his bowels or bladder due to neurologic dysfunction from IVDS.  Rather, his urinary symptoms are due to nonservice-connected benign prostatic hypertrophy and his now service-connected, and separately rated, constipation is due to medication for his low back disorder.  Accordingly, a higher rating of 60 percent under DC 5243 is not warranted.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating in the first instance.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established schedular rating criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

If the schedular rating criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

An extraschedular rating is applicable only as to individual service-connected disorders and not the collective or cumulative impact of multiple service-connected disorders.  See Johnson v. Shinseki, slip op., No. 10-1785 (Vet. App. Mar. 27, 2013) (en banc).  "Because the VA disability rating schedule is designed to consider the disabling effect of disabilities separately, no single DC provision will adequately assess the variety of symptoms involved with multiple service-connected disabilities."  Johnson v. Shinseki, No. 10-1785, slip op. at 10 (Vet. App. Mar. 27, 2013) (en banc).  Thus, as to the question of "whether [38 C.F.R.] § 3.321(b)(1) requires VA to consider multiple service-connected disabilities on a collective basis" the Court held that it did not.  Johnson v. Shinseki, No. 10-1785, slip op. at 4 (Vet. App. Mar. 27, 2013) (en banc) (noting that a concurring opinion in Brambley v. Principi, 17 Vet. App. 20, 27 (2003) that there should have been a determination of "whether the appellant's service-connected disabilities as a whole [sic] entitled [a veteran] to [an extraschedular rating] under § 3.321(b)(1)" had never been adopted by the Court and concurring opinions are not binding on the Court" (citing Maryland v. Wilson, 519 U.S. 408, 412-13).  Thus, the Board may not consider the impact of the Veteran's service-connected disabilities, one upon another, in determining whether an extraschedular rating is warranted for a single service-connected disorder. 

Comparing the Veteran's current symptoms and disability level to the Rating Schedule, the degrees of functional impairment due to the service-connected disorders are contemplated by the Rating Schedule and the assigned schedular ratings are adequate.  By regulation, the rating assigned for the service-connected lumbar DDD, under DC 5242, must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (as listed above).  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  

Of these, painful and limited motion are clearly documented; however, the evidence is unpersuasive as to the presence of chronic muscle spasm, diminished strength, and fatigue.  In fact, the Veteran's fatigue is shown to be due, in part, to his age and this is not a factor which may be considered for rating purposes.  See 38 C.F.R. § 4.19 (2012).  Indeed, the evidence does not show that there have been any hospitalizations for treatment of the service-connected low back and lower extremity disabilities and low back surgery has never been required.  

Also, higher schedular ratings are possible; particularly if the Veteran in the future actually develops objectively confirmable symptomatology of IVDS which would allow for a higher rating on the basis of either combining the orthopedic component with any possible neurological component or, alternatively, on the basis of IVDS under DC 5243.  Thus, no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

The Board finds that throughout the entire appeal, the Veteran's service-connected disabilities at issue have not been of such severity as to warrant ratings in excess of 20 percent and, so, the rating cannot be "staged" because these represent his greatest level of functional impairment attributable to these conditions during that time period.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Since, for these reasons, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

During the course of the Veteran's claims, a claim for TDIU was considered and denied by the RO in October 2010.  He initiated but did not perfect and appeal of that denial.  Such adjudication reflects the permissive bifurcation of the initial rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.  

In conclusion, the Board finds that the criteria for ratings in excess of 20 percent for each of the disabilities herein at issue have not been met.  In denying such increased initial ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7. 


ORDER

A rating in excess of 20 percent for lumbosacral DDD with L4 wedging is denied.  

A rating in excess of 20 percent for right lower extremity radiculopathy is denied. 

A rating in excess of 20 percent for left lower extremity radiculopathy is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


